PER CURIAM.
It having been made to appear that Isaac Artis filed a notice of appeal in the office of the Clerk of the Circuit Court for Bay County appealing an order of the trial judge denying his relief in a proceeding brought by him pursuant to Rule 3.850 R CrP and that the learned trial judge from whose order such appeal was taken sua sponte entered an order declaring said notice of appeal to be a nullity, and this Court not being cognizant of any rule or law authorizing a trial judge from whose order an appeal is taken to pass upon the validity of such appeal, and Artis, having filed herein in proper person a timely petition which we here treat as a direct appeal to this Court from the order of the learned trial judge declaring Artis’ said notice of appeal to be a nullity, said order is hereby reversed and the Clerk of the Circuit Court, Isaac Artis, Judge W. L. Fitzpatrick, the State of Florida, and all other persons interested' are hereby directed and authorized to disregard the said order hereby reversed and to treat the notice of appeal filed with the Circuit Court for Bay County on April 21, 1975, in the same manner as though said order had never been entered; and this cause shall proceed in accordance with applicable Florida Appellate Rules.
It is so ordered.
BOYER, C. J., and McCORD and RAWLS, JJ., concur.